Citation Nr: 0922001	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-30 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever, including valvular heart disease.






ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Air Force from 
September 1954 to June 1958.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of a special processing unit 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied 
the Veteran's claim for service connection for residuals of 
rheumatic fever, including a heart condition (valvular heart 
disease).

In February 2009, the Board obtained a medical expert opinion 
from the Veterans Health Administration (VHA).


FINDINGS OF FACT

1.  The Veteran's rheumatic fever clearly and unmistakably 
pre-existed his military service and clearly and unmistakably 
was not made permanently worse by his service; it is 
currently asymptomatic.

2.  The Veteran's valvular heart disease was diagnosed many 
years after his military service ended and has not been 
medically linked to his service, including to any bout of 
rheumatic fever he had while in service.


CONCLUSION OF LAW

The Veteran does not have residuals of rheumatic fever, 
including valvular heart disease, due to disease or injury 
incurred or aggravated by his military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
December 2005 and February 2006, prior to the initial 
adjudication of his claim in May 2006.  The letters informed 
him of the evidence required to substantiate his claim and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  The letters did not comply with 
Dingess, as he was not apprised of the downstream disability 
rating and effective date elements of his claim, but this is 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  
See also Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Since the Board will conclude below that the preponderance of 
the evidence is against his underlying claim for service 
connection, the downstream disability rating and effective 
date elements of his claim are moot.  And further, as 
required by the Supreme Court's recent ruling in Shinseki v. 
Sanders, 556 U. S. ___ (2009), the onus is on him, not VA, to 
show why not receiving this additional VCAA Dingess notice is 
prejudicial, and he has not made any such allegation.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs), VA treatment records, and private 
medical records from the Holzer Clinic.  There is no 
indication of any outstanding records pertaining to his 
claim.  



The Veteran was also provided a VA medical examination in May 
2006 to determine whether his valvular heart disease is 
attributable to his military service, including to any bout 
of rheumatic fever he had before or while in service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As well, as 
already indicated, the Board obtained a medical expert 
opinion from the VHA regarding this same determinative issue 
Hence, VA has satisfied its duty to assist him in fully 
developing his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Whether the Veteran is Entitled to Service Connection 
for Residuals of Rheumatic Fever, Including Valvular Heart 
Disease

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Certain chronic diseases like heart disease will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus (i.e., link) between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).



The Veteran is alleging he developed valvular heart disease 
as a result of rheumatic fever he experienced while on active 
duty in the military from September 1954 to June 1958.  His 
STRs indicate that during his military entrance medical 
examination he reported having had rheumatic fever at age 12.  
A chest 
X-ray was negative.  The report also states "No auscultatory 
findings." 

In December 1954, only about 3 months after beginning active 
duty, the Veteran reported knee pain and a swollen ankle, 
which was documented as possible rheumatic fever.  He had a 
temperature of 101.8 degrees, a high white blood cell count, 
and a high sedimentation rate.  He was treated with aspirin 
and cortisone, hospitalized for two days, and released back 
to duty as asymptomatic.  The clinical record shows an entry 
of "[Eighteen year old male] swelling right ankle and foot, 
cause unknown", crossed through, and "Observation, surgical 
for evaluation of swollen right ankle.  No disease found this 
date.  [Light duty]:  yes", written below.  The Veteran 
claims he was diagnosed with rheumatic fever but persuaded 
the doctor to release him despite his illness so he could 
graduate with his flight class.

There are no STRs in the Veteran's file for the immediately 
ensuing years of 1955 and 1956, although he claims he was 
hospitalized from February to April 1955 for rheumatic fever.

During his military separation examination in April 1958, the 
Veteran reported treatment for rheumatic fever from November 
to December 1954 at Samson Air Force Base and from February 
to April 1955 at Maxwell Air Force Base.  He also reported 
having had heart trouble, which is not documented elsewhere 
in the file.  A chest X-ray again was negative.  The 
examining physician's report makes no indication whether he 
was in possession of medical records confirming the Veteran's 
medical history or if, instead, he was simply writing down 
the Veteran's statements without attempting to independently 
verify them.  The Veteran's military service ended in June 
1958

The Veteran claims to have had another bout of rheumatic 
fever some 4 years later, in 1962, but there are not 
treatment or other records available concerning that 
purported episode.
A May 2006 VA examination found valvular heart disease and 
linked it to 
pre-service rheumatic fever.  The examiner also indicated the 
rheumatic fever was now asymptomatic.  However, he did not 
comment on the possibility the Veteran also may have 
experienced rheumatic fever during service so did not give an 
opinion on whether his service could have aggravated his pre-
existing condition.  The examiner, instead, apparently based 
his opinion on the assumption there was no bout of rheumatic 
fever during service.

Because of the looming uncertainty regarding these additional 
issues pertinent to resolution of the appeal, in February 
2009 the Board obtained a medical expert opinion from the 
VHA.  In response to the questions the Board had posed, the 
VHA medical expert indicated that he thinks it is as likely 
as not that the bouts of arthritis the Veteran experienced 
during service 
(in mid-December 1954 and in February 1955) represented 
rheumatic fever.  The VHA medical expert then discussed the 
reasons for and against this conclusion and cited another 
possibility as well, poststreptococcal arthritis.  He went on 
to indicate that he thinks it highly unlikely the Veteran's 
aortic valve disease had its clinical onset during his 
military service or is in any way causally related to an 
in-service incident or event.  And he then discussed the 
medical rationale for that conclusion, too.  He, therefore, 
determined it highly unlikely the Veteran's calcific aortic 
stenosis to be related to the arthritis episode in service, 
be it rheumatic fever or not.  Another physician reviewed in 
detail the relevant evidence and concurred with these 
findings and conclusions.

In deciding this appeal, the threshold preliminary 
determination is whether the Veteran had had rheumatic fever 
prior to entering the military in September 1954.  During his 
military enlistment examination, he readily admitted that he 
had had a bout of rheumatic fever years earlier, at age 12, 
but the objective clinical findings of his enlistment 
examination did not disclose any pertinent abnormalities as a 
consequence.  So it is initially presumed he was in sound 
condition when entering service.  Every Veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment ....  See 38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  The presumption 
of soundness attaches only where there has been an induction 
examination during which the disability about which the 
Veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
provide expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Further concerning this, the Court has held on multiple 
occasions that lay statements by a Veteran concerning a pre-
existing condition, alone, are insufficient to rebut the 
presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  This holding 
replaced the previous standard under 38 C.F.R. § 3.304(b), 
which had required that if a condition was not noted at entry 
but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the 
claimant to show that the condition increased in severity 
during service.

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.").  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the non-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

Having said all of this, there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (...) with no evidence of 
the pertinent antecedent active disease or injury during 
service the conclusion must be that they preexisted service.  
Similarly, manifestation of ... symptoms of chronic disease 
from date of enlistment, or so close thereto that the disease 
could not have originated in so a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c).

Considering the Veteran's self-reported history of rheumatic 
fever before service, along with the May 2006 VA examiner's 
confirmation that the Veteran had this condition prior to 
service and the VHA medical expert's similar indication of 
the condition's manifestation during service so relatively 
soon after the Veteran's service began, there is the required 
clear and unmistakable evidence he had rheumatic fever prior 
to beginning his military service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).



The next question, according to VAOPGCPREC 3-2003, is whether 
there was chronic (meaning permanent) aggravation of this 
pre-existing condition during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A 
pre-existing disease or injury will be found to have been 
aggravated by service only if the evidence shows the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); and 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(holding that evidence of a temporary flare-up, without more, 
does not satisfy the level of proof required to establish an 
increase in disability).  Evidence of the Veteran being 
asymptomatic on entry into service, with a temporary 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation; rather, the worsening must be long 
term, i.e., chronic.  Green v. Derwinski, 1 Vet. App. 320, 
323 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder has not been aggravated by service.  
See Verdon v. Brown, 8 Vet. App. 529 (1996) (presumption of 
aggravation does not attach even where the pre-existing 
disability has been medically or surgically treated during 
service and the usual effects of treatment have ameliorated 
disability so that it is no more disabling than it was 
at entry into service).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  The presumption of aggravation 
applies only when pre-service disability increases in 
severity during service.  Beverly v. Brown, 9 Vet. App. 402, 
405 (1996).  However, the degree of worsening need not be 
enough to warrant compensation.  Browder v. Derwinski, 1 Vet. 
App. 204, 206-207 (1991).

Here, there is not the required evidence showing a permanent 
worsening during service of the pre-existing rheumatic fever 
to warrant concluding there was aggravation of this pre-
existing condition beyond its natural progression.  
The VHA medical expert indicated it is as likely as not the 
Veteran experienced a recurrence of the rheumatic fever while 
in service, given especially the type of symptoms that he was 
experiencing and the response to the modalities of treatment 
he received.  But, again, according to the line of precedent 
cases cited above (Verdon, Jensen, Hunt, Green, Falzone and 
Davis), the mere recurrence of the condition during service 
and the resulting receipt of treatment is not tantamount to 
aggravation unless it is also shown the underlying condition, 
as contrasted with its mere symptoms, actually worsened.  And 
there is no objective indication of this, here.  Rather, the 
Veteran's symptoms were treated, and he was returned to duty 
generally asymptomatic.  Moreover, despite his contentions to 
the contrary, there is no independent confirmation that he 
had another episode of rheumatic fever in 1962, during the 
years immediately following his discharge.  Indeed, there is 
no indication of a recurrence even for many more ensuing 
years.  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service, as evidence of whether a pre-
existing condition was aggravated by his military service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Also, according to the results of his rather recent May 2006 
VA examination, his rheumatic fever is now "asymptomatic."  
Certainly then, there is the required clear and unmistakable 
evidence that his rheumatic fever was no worse when his 
military service ended, or currently, than it was prior to 
him beginning active duty.

The VHA medical expert also has disassociated the Veteran's 
currently diagnosed aortic valve disease (valvular heart 
disease) with his military service, indicating it is highly 
unlikely the aortic valve disease had its clinical onset 
during his military service or is in any way causally related 
to an in-service incident or event, including in particular 
the bout of rheumatic fever.  In making this important 
determination, the VHA medical expert reviewed all of the 
relevant medical and other evidence dating back to when the 
Veteran was examined in September 1954 for enlistment into 
the military.  And the VHA medical expert discussed specific 
clinical findings that are pertinent, including in terms of 
how these objective findings are or are not usually 
indicative of certain pathology and diagnoses.  He also 
discussed the various findings that were supportive of the 
claim, and other alternative possibilities, but still 
ultimately concluded that it is highly unlikely the Veteran's 
calcific aortic (Ao) stenosis is related to the episode of 
arthritis while he was in service, be it rheumatic fever (RF) 
or not.

The VHA medical expert's opinion is very comprehensive, well 
reasoned, and specific to the individual facts of this case.  
It therefore has the proper foundation.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position).

It equally deserves mentioning in this regard that the 
Veteran's STRs are unremarkable for any reports of valvular 
heart disease in service, either in the way of a relevant 
subjective complaint or objective clinical finding such as a 
pertinent diagnosis.  Therefore, his STRs provide highly 
probative evidence against his claim.  See Struck v. Brown, 9 
Vet. App. at 145.  The first diagnosis of valvular heart 
disease was in January 2006, nearly 50 years after his 
separation from service, and, again, the VHA medical expert 
has found no correlation whatsoever between this condition 
and the Veteran's military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



In discussing the specific reasons for his unfavorable 
opinion, the VHA medical expert explained that the Veteran's 
type of valvular heart disease is very atypical for rheumatic 
valve disease because rheumatic valve disease is generally of 
the mitral valve rather than the aortic valve, as here.  The 
VHA medical expert further explained that carditis is usually 
documented at the time of the rheumatic fever whereas, here, 
it was not, and that pathology usually consists of scarring 
rather than calcification, as here, and the condition usually 
manifests within 10-20 years of the rheumatic fever rather 
than 50 years after, as here.  

A February 2006 private treatment record lists "history of 
rheumatic fever with valve problems" in the past medical 
history section.  The Court has indicated the Board may not 
disregard a favorable medical opinion solely on the rationale 
that it was based on a history given by the Veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Rather, as 
the Court explained further in Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file. The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."



In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims file, without 
an explanation of why that failure compromised the value of 
the medical opinion.  By contrast, the Court held that, in 
rejecting the other private medical opinion, the Board had 
offered adequate reasons and bases for doing so (the doctor 
had overlooked pertinent reports regarding the Veteran's 
medical history), and thus, the Board's rejection was not 
based solely on the failure to completely review the claims 
file.

Here, the Board is not rejecting this opinion for mere 
failure to review the claims file.  The Board instead 
determines that, based on the placement of this statement in 
the "past medical history" section and not the 
"impressions" section, this statement is not meant to be a 
medical opinion as to the etiology of the Veteran's current 
heart condition.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical evidence 
in support of a claim for service connection).

Although the Board may not ignore the opinions of treating 
physicians, the Board is free to discount the probative value 
of these physician's statements so long as the Board provides 
adequate reasons and bases for doing this.  Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  Consider also that 
there is no "treating physician rule" requiring the Board to 
give additional evidentiary weight to the opinion of a 
physician who treats the Veteran.  See also White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 
169 (1993).

The VHA medical expert's opinion is simply far more thorough 
than any other of record that might be considered to the 
contrary.



The Board also has considered the Veteran's lay statements.  
Although he may believe that his condition is related to his 
military service, he is only competent to testify to his 
symptoms and such, as he lacks the necessary medical training 
and expertise to render a medical diagnosis or provide a 
probative medical opinion as to the etiology of his 
condition.  This is especially true when, as here, there is 
the VHA medical expert's opinion expressly discounting any 
notion of any sort of correlation between the current 
valvular heart disease and his military service, including, 
again, any bout of rheumatic fever he may have experienced 
while in service. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for residuals of 
rheumatic fever, including valvular heart disease.  And as 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 
53- 56 (1990).  Accordingly, the appeal is denied.


ORDER

The claim for service connection for residuals of rheumatic 
fever, including valvular heart disease, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


